Citation Nr: 1339381	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for squamous cell cancer of the tongue.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to September 1966. This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran testified during at a Board hearing at the RO.  A transcript of the hearing has not yet been associated with the physical or virtual claims file.  As the Board is granting the only claim on appeal, however, there is no prejudice to the Veteran in rendering a decision at this time.


FINDING OF FACT

The evidence is in equipoise regarding whether the Veteran's tongue cancer is related to his in-service chemical exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, tongue cancer was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  As the Board is, however, granting the only claim herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

First, a diagnosis of tongue cancer is of record; accordingly, there is a current disability.  See 38 C.F.R. § 3.303(a).  The Veteran asserts that his tongue cancer is due to exposure to chemicals used during his in-service work as a photographer.  The Veteran's DD Form 214 reflects that his military occupation specialty was still photographer.  The Veteran also has alleged, and fellow soldiers submitted statements reiterating, that he came in extensive contact with chemicals used in photography.  For example, the Veteran states he used his mouth to inhale and "siphon off" chemicals when the equipment did not work.  Second, then, the presence of an in-service event or injury has been established.  See 38 C.F.R. § 3.303(a).  The dispositive issue on this appeal is thus whether there is a relationship between the tongue cancer and the chemical exposure.

There are two relevant medical opinions.  In August 2009, a VA physician reviewed the claims file and noted the Veteran's tobacco and alcohol history and chemical exposure.  He cited literature indicating a strong association between tobacco and alcoholism and tongue cancer, and noted that there was support in the literature for an association between photographic chemicals and tongue cancer.  The examiner concluded that it was more likely that the tongue cancer was due to excessive tobacco and alcohol use, citing the relatively brief period of service and long latency period prior to diagnosis.  In contrast, a private physician in an April 2009 letter noted the Veteran's exposure to photographic chemicals on his skin and oropharynx and cited a recent study in the Journal of Cancer showing that exposures to such chemicals may increase the risk of cancer in the mouth and pharynx.  He concluded that it was quite plausible that the tongue cancer was caused by the extensive chemical exposure.  In a September 2013 letter, the private physician clarified his conclusion, stating that that it was more likely than not that the Veteran's cancer was caused by his in-service chemical exposure.

The Board finds that the medical opinions should be accorded approximately equal probative value; the physicians' qualifications appear equal and each explained their rationale for their conclusion based on an accurate characterization of the evidence with citation to relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although the private physician did not specifically refer to the Veteran's tobacco and alcohol use, the Board cannot infer that he did not consider these factors.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  The Board finds that the conflicting medical opinions are of approximately equal probative weight, and resolving all reasonable doubt in favor of the Veteran, service connection for squamous cell cancer of the tongue due to chemical exposure is warranted.


ORDER

Entitlement to service connection for squamous cell cancer of the tongue due to chemical exposure is granted.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


